*255Opinion by
Tilson, J.
In accordance with stipulation of counsel flouncings, galloons, trimmings, insertings, or allovers composed of net and embroidered, the same as those the subject of United States v. Ramig (17 C. C. P. A. 365, T. D. 43809), embroidered wearing apparel like that passed upon in Glemby’s v. United States (13 Ct. Cust. Appls. 533, T. D. 41397), Alegon laces similar to those the subject of United States v. Caesar (18 C. C. P. A. 106, T. D. 44067), filet laces like those passed upon in United States v. Jabara (22 id. 77, T. D. 47065), and Normandy laces similar to those covered by United States v. Amrein (26 id. 353, C. A. D. 40) were held dutiable at 75 percent under paragraph 1430 as claimed. Silk wearing apparel the same as that passed upon in Abstruct 29972 was held dutiable at 60 percent under paragraph 1210.